Citation Nr: 1233575	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  09-34 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUES

1.  Entitlement to service connection for left corneal endotheliopathy.

2.  Entitlement to an initial compensable schedular rating for right eye pterygium. 

3.  Entitlement to an initial compensable schedular rating for left eye pinquecula. 

4.  Entitlement to an initial rating greater than 10 percent for residuals of a right knee meniscectomy with osteoarthritis. 

5.  Entitlement to an initial rating greater than 20 percent for right knee instability.  


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from May 2000 to June 2007.  

This appeal arises to the Board of Veterans' Appeals (Board) from April 2008 and later-issued rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In an April 2008 rating decision, the RO denied service connection for lumbar disc degeneration, left knee cartilage disorder with arthritis, left corneal endotheliopathy, bilateral hearing loss disability, tinnitus, and for residuals of a left plantar wart.  That decision granted service connection and noncompensable ratings for right knee meniscectomy with osteoarthritis, right eye pterygium, and for left eye pinquecula.  In July 2008, the Veteran submitted a general notice of disagreement (hereinafter: NOD) to that decision.  

In September 2008, the Veteran requested that the RO reconsider the zero percent rating for the right knee and the zero percent rating for the right and left eye.

In June 2009, the RO issued a rating decision that reconsidered and again denied a compensable rating for a right knee meniscectomy with osteoarthritis and a zero percent rating for the right and left eye.  That decision also denied service connection for rhinitis and pharyngitis.  The Veteran did not appeal that decision.

In June 2009, the Veteran withdrew his appeal for service connection for tinnitus.  

On September 16, 2009, the RO issued a statement of the case (hereinafter: SOC) that discusses the denial of service connection for a bilateral hearing loss disability and for the left knee and discusses a 10 percent rating for the right knee and the continued noncompensable ratings for the right and left eye.  The SOC fails to address the denial of service connection for left corneal endotheliopathy. 

This appeal also arises from a September 2009 RO rating decision.  On September 17, 2009, the RO issued a rating decision that granted service connection for tinnitus (10 percent), plantar warts (zero percent), and for disc degeneration at L1, L2, all effective June 11, 2007.  The decision also granted a 10 percent rating for right knee meniscectomy with osteoarthritis effective June 11, 2007, and staged ratings for disc degeneration at L1, L2 (noncompensable effective June 11, 2007, and 10 percent on September 4, 2008).  

One day after the RO issued an SOC on September 16, 2009, the Veteran submitted a VA Form 9, Appeal to the Board of Veterans' Appeals.  In his substantive appeal, he limited his appeal to the zero percent rating for the right knee (although a 10 percent rating had recently been assigned), a zero percent rating for the right and left eye, service connection for disc degeneration at L1, L2 (although this service connection claim had been granted by RO rating decision issued one day prior), and service connection for left plantar wart (this service connection claim was also granted by RO rating decision issued one day prior).  Thus, his substantive appeal perfects his appeal for a compensable initial rating for a right knee meniscectomy with osteoarthritis (although a 10 percent rating had already been assigned), and for a compensable rating for the right and left eye.  His substantive appeal also makes it clear that he does not desire to continue the appeal for service connection for a left knee cartilage disorder. 

This appeal also arises from an April 2011 RO rating decision.  In April 2011, the RO granted separate service connection and a 20 percent rating for right knee instability effective from February 5, 2011.  In August 2011, the Veteran's representative disagreed with the initial 20 percent rating for the right knee and asserted that the two service-connected right knee disabilities and their ratings are inextricably intertwined, as they are based on a common injury.  Because the Veteran has perfected his appeal for a greater initial rating for residuals of a right knee meniscectomy with osteoarthritis and because his representative has entered a timely NOD to the initial right knee instability rating, the Board will assert jurisdiction over the initial 20 percent rating for right knee instability effective from February 5, 2011.  

No SOC has been issued addressing service connection for left corneal endotheliopathy and for the initial 20 percent rating for right knee instability and the Veteran has not withdrawn either NOD.  In accordance with 38 C.F.R. §§ 19.9, 19.26, 19.29, 19.30 (2011), unless the matter has been resolved by a grant of benefits or the NOD is withdrawn by appellant or his representative, the agency must prepare an SOC.  Thus, a remand is necessary for service connection for left corneal endotheliopathy and for higher initial right knee ratings.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); VAOPGCPREC 16-92; Harris, supra.  The issues of service connection for left corneal endotheliopathy and an initial rating greater than 20 percent for right knee instability have been added to page 1 to reflect the Board's jurisdiction.  

The Veteran's substantive appeal contains a hearing request.  The claims files reflect that the RO notified the Veteran that a hearing had been scheduled in March 2012 for a hearing before a Veteran's law judge.  The claims files also note that the Veteran failed to report for the hearing, although the notification letter has not been returned by the United States Postal Service as undeliverable.  The Veteran has not explained his failure to report or requested rescheduling of the hearing.  The request for a hearing is therefore considered to be withdrawn pursuant to 38 C.F.R. § 20.702(d).  

Entitlement to service connection for left corneal endotheliopathy, entitlement to an initial rating higher than 10 percent for residuals of a right knee meniscectomy with osteoarthritis, and entitlement to a higher initial rating or ratings for right knee instability, rated 20 percent effective from February 5, 2011, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  Throughout the appeal period, right eye pterygium has been manifested by a moderately inflamed nasal pterygium with right eye redness, itching, light sensitivity, and dryness; right eye visual loss is not shown.  

2.  Throughout the appeal period, left eye pinquecula has been manifested by left light sensitivity and dryness; left eye visual loss is not shown.  


CONCLUSION OF LAW

For the entire appeal period, the criteria for a 20 percent schedular rating for right eye pterygium and left eye pinquecula are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.84a, Diagnostic Code 6025 (effective prior to December 10, 2008); § 4.79, Diagnostic Code 6025 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his representative of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, adequate notice was provided in a December 2007 notice letter from the RO.  

Regarding the claim for a higher initial rating for the right and left eye, the NOD as to the initial rating does not trigger additional notice obligations under 38 U.S.C.A. § 5103 (a).  See 38 C.F.R. § 3.159 (b) (3) (2011).  Rather, the claimant's appeal of an initial rating triggers VA's duty to develop that claim, as set forth at 38 U.S.C.A. §§ 5104, 7105; 38 C.F.R. § 3.103.  Under these, VA is required to advise the claimant of what evidence is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished in an SOC.  

The SOC provided the claimant with the relevant rating criteria for disabilities of the eyes, as listed at various diagnostic codes.  The claimant was informed of the evidence needed to achieve the next-higher schedular rating, and also to obtain even higher ratings for an eye disability.  Thus, VA's duties under 38 U.S.C.A. §§ 5104 and 7105 have been satisfied.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for service-connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The claimant challenges the initial evaluation following the grant of service connection for the eyes.  In Dingess, the Court also held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

VA also has a duty to assist the claimant in the development of the claims.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA outpatient treatment records and private records.  The claimant was provided an opportunity to set forth his contentions during a hearing before a Veterans Law Judge.  The claimant was afforded two VA medical examinations.  Significantly, neither the claimant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of these claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Disability Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  The entire medical history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the United States Court of Appeals for Veterans Claims (Court) distinguished a claim for an increased rating from that of a claim arising from disagreement with the initial rating assigned after service connection was established.

The Court held that where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

Initial Compensable Schedular Rating for Right Eye Pterygium

The pterygium is a wing-like membrane extending from the conjunctiva to the cornea, being immovably united to the cornea at its apex, firmly attached to the sclera, and merged with the conjunctiva at its base.  Dorland's Illustrated Medical Dictionary 1384 (28th ed. 1994).  Also used below is the term lacrimal duct.  The lacrimal duct is a tear conduit in the eyelid.  See canaliculus lacrimalis; a short passage in the eyelid leading from the lacrimal lake to the lacrimal sac.  Id, at page 253.  

The Veteran applied for service connection for right eye pterygium in November 2007, which is within one year of discharge from active military service.  Thus, his appeal period begins June 11, 2007, the day after discharge.  In the appealed April 2008 decision, the RO assigned a noncompensable rating effective from June 11, 2007, for right eye pterygium under Diagnostic Code 6034.  That diagnostic code was significantly revised during the appeal period.  A September 2009 SOC considered and discussed the prior rating criteria and an April 2011 SSOC considered and discussed the revised rating criteria.  

Under the prior rating schedule, pterygium was rated at 38 C.F.R. § 4.84a, Diagnostic Code 6034 (effective prior to December 10, 2008), which states that a pterygium rating is to be assigned for vision loss, if any.  Vision loss is not further defined in the rating schedule, although it contains ratings for impairment of visual acuity, impairment of field of view, impairment of muscle function, and for blindness, as well as for other eye injury and disease.  38 C.F.R. §§ 4.75, 4.76, 4.77, 4.79, 4.84a (effective prior to December 10, 2008).  

Effective December 10, 2008, Diagnostic Code 6034 was significantly revised and re-codified at 38 C.F.R. § 4.79.  The revised diagnostic code states that a pterygium is rated based on visual impairment, disfigurement, conjunctivitis, etc, depending on the particular findings.  See 38 C.F.R. § 4.79, Diagnostic Code 6034 (2011).  

According to a January 2008 VA ophthalmology compensation examination report, the Veteran complained of right eye redness, itching, light sensitivity, and dryness.  He had 20/20 distance vision, uncorrected, bilaterally, but he reported difficulty driving at night.  Field of view was full, bilaterally.  Ocular movement was full.  Slit lamp inspection revealed a mild to moderately inflamed pterygium on the right.  The ophthalmologist stated, "The pterygium is responsible for most of his symptoms, e.g., the redness, itching, and light sensitivity."  The ophthalmologist recommended eye ointments, artificial tears, and sunglasses.  Because the physician recommended ointments and artificial tears, the Board concludes that there was epiphora (interference with the lacrimal duct, from any cause) in the right eye.   

According to a January 2011 VA ophthalmology compensation examination report, the Veteran reported right eye redness and irritation.  Slit lamp inspection revealed a moderately inflamed nasal pterygium on the right.  The Veteran had 20/25+ distance vision, uncorrected, bilaterally.  Field of view was full, bilaterally.  Ocular movement was full.  The physician explained that the Veteran's chronic right eye irritation indicated that pterygium excision should be considered.  In the meantime, the Veteran should shield his eyes from the sun and he should moisten his eyes frequently with artificial tears.  

The above-mentioned medical examination reports are persuasive, as they are based on accurate facts and are supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  Thus, the medical evidence discussed above reflects that throughout the appeal period, a right eye pterygium has been manifested by a moderately inflamed nasal pterygium on the right with right eye redness, itching, light sensitivity, and dryness.  

As noted under Diagnostic Code 6034, prior to December 10, 2008, a pterygium was rated according to vision loss.  In this case, vision loss is not shown.  Therefore, the criteria for a compensable rating under the prior Diagnostic Code 6034 are not more nearly approximated.  However, the Board must consider all possible diagnostic codes.  Under the prior and the current Diagnostic Code 6025, a unilateral lacrimal disorder warrants a 10 percent rating and a bilateral lacrimal disorder warrants a 20 percent rating.  The evidence shows a right eye lacrimal disorder manifest by dryness of the eye requiring artificial moistening.  

Under revised Diagnostic Code 6034, commencing on December 10, 2008, the service-connected right eye pterygium rating is based on an expanded list of manifestations.  The rating instruction states that the rater must rate according to visual impairment, disfigurement, conjunctivitis, etc, depending on the particular findings.  Comparing the manifestations to these criteria, while neither visual impairment, conjunctivitis, nor disfigurement is shown, the list of ratable symptoms that may be included under the broad guidelines include eye redness, itching, light sensitivity, dryness, and driving difficulty.  Rating criteria do not exist for eye redness, itching, light sensitivity, or driving difficulty, but, as discussed above, there is a diagnostic code for lacrimal disorders.  As noted above, under Diagnostic Code 6025, a unilateral lacrimal apparatus disorder is rated 10 percent.  Comparing the symptoms to this rating criterion, the Veteran's chronic right eye dryness, for which frequent use of artificial tears and ointments has been recommended, more nearly approximate the criteria of a 10 percent rating, based on chronic right eye dryness. 

Initial Compensable Schedular Rating for Left Eye Pinquecula

Pinquecula is a yellowish spot of proliferation on the bulbar conjunctiva near the sclerocorneal junction, usually on the nasal side; seen in elderly people, Dorland's Illustrated Medical Dictionary 1295 (28th ed. 1994).   

The Veteran applied for service connection for left eye pinquecula in November 2007.  In the appealed April 2008 decision, the RO assigned a noncompensable rating effective from June 11, 2007, for left eye pinquecula under Diagnostic Code 6034.  Because a separate Diagnostic Code did not exist for pinquecula, it was rated by analogy as pterygium under Diagnostic Code 6034.  This code, as earlier discussed, was significantly revised during the appeal period.  A September 2009 SOC considered and discussed the former rating criteria and an April 2011 SSOC considered and discussed the revised rating criteria.  

Under the prior rating schedule, left eye pinquecula was rated at 38 C.F.R. § 4.84a, Diagnostic Code 6034 (effective prior to December 10, 2008), which states that a pterygium rating is to be assigned for vision loss, if any.  No left eye vision loss is shown during the appeal period.  

As mentioned above, effective December 10, 2008, Diagnostic Code 6034 was significantly revised and re-codified at 38 C.F.R. § 4.79.  The revised diagnostic code states that pterygium is rated based on visual impairment, disfigurement, conjunctivitis, etc, depending on the particular findings.  See 38 C.F.R. § 4.79, Diagnostic Code 6034 (2011).  

According to a January 2008 VA ophthalmology compensation examination report, the Veteran complained of bilateral eye dryness, itching, and light sensitivity.  He had difficulty with driving at night.  The Veteran had 20/20 distance vision, uncorrected, bilaterally.  Field of view was full, bilaterally.  Ocular movement was full.  Slit lamp inspection revealed a small, non-inflamed pinquecula on the left.  The ophthalmologist recommended eye ointments and sunglasses for left eye pinquecula.

According to a January 2011 VA ophthalmology compensation examination report, slit lamp inspection revealed a non-inflamed nasal pinquecula on the left.  The Veteran had 20/25+ distance vision, uncorrected, bilaterally.  Field of view was full, bilaterally.  Ocular movement was full.  The physician explained that the Veteran should shield his eyes from the sun and he should moisten his eyes frequently with artificial tears.  The Board infers from this treatment regimen that the left eye requires artificial tears for dryness, similar to the right eye.  

The above-mentioned medical examination reports are persuasive, as they are based on accurate facts and are supported by a rationale.  See Nieves-Rodriguez, supra; Reonal, supra.  Thus, the medical evidence discussed above reflects that throughout the appeal period, left eye pinquecula has been manifested by light-sensitivity and dryness.  

As noted above, the RO rated pinquecula by analogy to pterygium and found no vision loss.  However, because left eye dryness is shown throughout the appeal period, the criteria for a compensable rating under Diagnostic Code 6025, epiphora, are more nearly approximated. 

For the portion of the appeal period commencing on December 10, 2008, the service-connected left eye pinquecula may be rated under Diagnostic Code 6034 based the broader rating guidelines that include left eye dryness.   As noted above, under Diagnostic Code 6025, a unilateral lacrimal apparatus disorder is rated 10 percent.  Thus, the Veteran's left eye dryness, for which frequent use of artificial tears has been recommended, more nearly approximate the criteria of a 10 percent rating, based on chronic left eye dryness. 

The prior provisions of Diagnostic Code 6025 provide that epiphora warrants a 10 percent rating if unilateral and a 20 percent rating if bilateral.  38 C.F.R. § 4.84a, Diagnostic Code 6025 (effective prior to December 10, 2008).  The current provisions of Diagnostic Code 6025 states that disorders of the lacrimal apparatus (epiphora, dacrycocystitis, etc) warrant a 10 percent rating if unilateral and a 20 percent rating if bilateral.  38 C.F.R. § 4.79, Diagnostic Code 6025 (2011).  Thus, the rating criteria of Diagnostic Code 6025 did not change significantly during the appeal period. 

Because 10 percent ratings are shown to be warranted for bilateral eye dryness, the criteria for a bilateral lacrimal apparatus disorder is more nearly approximated. Thus, a single 20 percent initial schedular rating is warranted under Diagnostic Code 6025, for both eyes for the entire appeal period.  After considering all the evidence of record, the Board finds that the evidence favors the claim.  A 20 percent initial schedular rating for a bilateral lacrimal disorder will therefore be granted under Diagnostic Code 6025.

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability, an extra-schedular evaluation will be assigned.  Where the Veteran has alleged or asserted that the schedular rating is inadequate or where the evidence shows exceptional or unusual circumstances, the Board must specifically adjudicate the issue of whether an extraschedular rating is appropriate, and if there is enough such evidence, the Board must direct that the matter be referred to the VA Central Office for consideration.  Colayong v. West 12 Vet. App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Court has stressed that consideration of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed.Cir.2009).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If the adjudicator determines that this is so, the second step of the inquiry requires the adjudicator to "determine whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires the adjudicator to refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted.  Id.

Moreover, in Thun v Shinseki, 572 F.3d 1313 (Fed. Cir. 2009), the Federal Circuit interpreted and then affirmed the Court's three-part test to determine whether an extra-schedular rating is warranted.  The Federal Circuit stressed that (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  

Additionally, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record does not reasonably raise the question of unemployability, nor has the claimant raised this issue.  

In this case, the bilateral eye disability has not been shown, or alleged, to cause such difficulties as marked interference with employment or to warrant frequent periods of hospitalization or to otherwise render impractical the application of the regular schedular standards.  In the absence of evidence of such factors, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b) (1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 


ORDER

For the entire appeal period, a single 20 percent schedular rating for service-connected right eye pterygium and a service-connected left eye pinquecula, is granted, subject to the laws and regulations governing payment of monetary benefits.


REMAND

As noted in the introduction, an NOD with respect to service connection for left corneal endotheliopathy and an NOD with respect to the initial 20 percent rating for right knee instability has been submitted.  The claims file still does not reflect that an SOC addressing either issue has been issued.  The Court has held that an unprocessed NOD should be remanded, rather than referred, to the RO.  See Manlincon v. West, 12 Vet. App. 238 (1999).  However, these issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  Rating of the residuals of a right knee meniscectomy with osteoarthritis will be deferred pending the issuance of the SOC addressing the rating of right knee instability.

Accordingly, these issues are remanded for the following action:

1.  The AMC or RO should issue an SOC with respect to the denial of service connection for left corneal endotheliopathy and for the initial 20 percent rating assigned for left knee instability.  The Veteran should be informed that, under 38 C.F.R. § 20.302 (2011), he has 60 days from the date of mailing of the statement of the case to file a substantive appeal or a request for an extension of time to do so.

2.  Thereafter, if a substantive appeal has been filed, with respect to the initial right knee instability rating and/or the left corneal endotheliopathy, the AMC or RO should return the appeal to the Board, if in otherwise order.  The issue of residuals of a right knee meniscectomy with osteoarthritis should be readjudicated and a supplemental statement of the case issued to the Veteran and his representative.  They should be provided a reasonable opportunity to respond and the appeal then returned to the Board.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). Failure to report for a scheduled VA examination, if an examination is scheduled, without good cause may have adverse consequences on these claims.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


